Citation Nr: 1329451	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-15 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, including as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for dementia, 
including as secondary to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 60 percent for 
arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel
INTRODUCTION

The Veteran served on active duty from July 1957 to December 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In June 2011, the Board remanded the appeal for additional 
development.

The record before the Board consists of the Veteran's paper 
claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran has been 
diagnosed with anxiety disorder, not otherwise specified; 
adjustment disorder with depressed mood; and depressive 
disorder, not otherwise specified; his variously diagnosed 
acquired psychiatric disorder is etiologically related to 
his service-connected disabilities.

2.  Dementia has not been present during the pendency of the 
claim.

3.  The Veteran's arteriosclerotic heart disease is 
manifested by an estimated capability of 1 to 3 metabolic 
equivalents (METs), and an ejection fraction of 35 percent.

CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric 
disability, variously diagnosed, as secondary to 
service-connected disabilities, have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).

2.  The criteria for service connection for dementia, 
including as secondary to service-connected disabilities, 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2013).

3.  The criteria for an evaluation of 100 percent for 
arteriosclerotic heart disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2013), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2013), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided 'at the time' that 
or 'immediately after' VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the psychiatric claim and the rating claim, 
the record reflects that the Veteran has been provided all 
required notice.  In addition, as explained below, the 
evidence currently of record is sufficient to substantiate 
the claims.  Therefore, no further development is required 
before the Board decides this claim.

With respect to the dementia claim, the record reflects that 
the Veteran was provided all required notice in a letter 
mailed in April 2007, prior to the initial adjudication of 
the claim.

The duty to assist the Veteran has also been satisfied.  The 
originating agency has obtained the Veteran's service 
treatment records and his pertinent private and VA treatment 
records.  Most recently, the Veteran was provided with 
Disability Benefits Questionnaire (DBQ) examinations for 
heart and for mental disorders in December 2012.  The DBQ 
examiners reviewed the Veteran's pertinent medical history, 
examined the Veteran, and included rationales for the 
conclusions reached.  Accordingly, the Board finds the 
December 2012 examination reports to be adequate for 
adjudication purposes.  The Veteran has not contended 
otherwise.  

The Board's June 2011 remand instructed the originating 
agency to obtain the Veteran's updated treatment records; 
and to arrange for the Veteran to be scheduled for 
examinations to determine (1) the nature and etiology of any 
current psychiatric disorder found, and (2) the severity of 
his arteriosclerotic heart disease.  The originating agency 
subsequently obtained updated VA treatment reports from the 
VA Medical Center in Poplar Bluff, Missouri.  It also 
afforded the Veteran the December 2012 DBQ examinations for 
heart and for mental disorders.  Accordingly, the 
originating agency has complied with the directives in the 
Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Neither the Veteran nor his representative has identified 
any additional evidence that could be obtained to 
substantiate the dementia claim.  The Board is also unaware 
of any such evidence.  

Accordingly, the Board will address the merits of the 
claims.

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection Claims

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted 
in a disability ... in the absence of a proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has held that the requirement for service 
connection that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim even though the disability resolves prior to the 
Secretary's adjudication of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

Psychiatric Disability

A review of the Veteran's claims file reveals that he has 
been diagnosed with various psychiatric disorders during the 
pendency of the claim, including anxiety disorder, not 
otherwise specified; adjustment disorder with depressed 
mood; and depressive disorder, not otherwise specified.  A 
private physician in August 2006 diagnosed the Veteran with 
adjustment disorder with depressed mood, and rule out 
depressive disorder, not otherwise specified.  A March 2007 
VA psychiatric consultation report concludes with diagnoses 
of anxiety disorder, not otherwise specified, and depressive 
disorder, not otherwise specified.  Most recently, the 
report of a December 2012 DBQ examination for mental 
disorders shows that the Veteran was diagnosed with anxiety 
disorder, not otherwise specified.  

The evidence of record does not support a finding that any 
of these current psychiatric disabilities are directly 
related to the Veteran's active service.  

With respect to whether service connection is warranted on a 
secondary basis, the DBQ examiner in December 2012 opined 
that the Veteran's current psychiatric disorder, diagnosed 
as anxiety disorder, not otherwise specified, was "related 
to [the Veteran's] present life circumstances and is less 
likely as not secondary to his service-connected CVA."  

Initially, the Board points out that this opinion fails to 
consider all of the Veteran's service-connected 
disabilities, and confines itself to his service-connected 
residuals of cerebral vascular accident.  Thus, at first 
glance, this opinion does not appear to resolve the issue 
before the Board.  

Service connection has been established for the following 
disabilities: loss of use of the upper extremities, rated 
100 percent disabling; loss of use of the lower extremities, 
rated 100 percent disabling; hypertension, rated 10 percent 
disabling; bilateral hearing loss, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and 
arteriosclerotic heart disease, status post myocardial 
infarction, which, pursuant to this decision, will be rated 
100 percent disabling.  The severity of these disabilities, 
taken as a whole, clearly have a significant negative effect 
on the Veteran's "present life circumstances."  Accordingly, 
resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that the Veteran's current acquired 
psychiatric disorder, variously diagnosed, is etiologically 
related to his service-connected disabilities.  

Dementia

Following its review of the record, the Board must conclude 
that service connection is not warranted for dementia 
because it has not been present at any time during the 
period of the claim.

The Board acknowledges that the evidence documents a few 
complaints of memory loss.  It also shows that the Veteran 
was diagnosed with dementia.  Specifically, the report of a 
January 2007 VA examination for mental disorders notes the 
Veteran's history of having been recently diagnosed with 
dementia and shows that diagnoses of dementia with depressed 
mood and rule out depression, not otherwise specified, were 
rendered on that examination.  However, as discussed below, 
the more probative evidence establishes that dementia has 
not been present during the period of the claim.

An August 2007 VA examination for mental disorders was 
scheduled after a review of subsequent VA and private 
psychiatric evaluations in August 2006 and March 2007 failed 
to make note of a diagnosis of dementia.  Based upon a 
review of the Veteran's claims file, the VA examiner opined 
that the Veteran was not shown to have any signs or symptoms 
associated with dementia.  As for the dementia findings on 
the January 2007 VA examination for mental disorders, the VA 
examiner noted that it was unclear from the examination 
report as to the basis for this diagnosis.  The VA examiner 
in January 2007 VA examination determined that the Veteran's 
memory was grossly intact, that his attention and 
concentration were fair, that his speech and organization of 
thought were coherent and goal directed, and that there was 
no mention of cognitive disturbances.  Finally, the VA 
examiner cited the lack of any signs or symptoms associated 
with dementia in the subsequent examinations as well.

More recently, the Veteran underwent a DBQ examination for 
mental disorders in December 2012.  Based upon the Veteran's 
outward presentation, his performance of the Folstein MMSE, 
and his responses to additional questions to assess his 
cognitive functioning, the DBQ examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of 
dementia.  

Thus, while the January 2007 examiner diagnosed dementia, 
the August 2007 examiner pointed out and explained why the 
diagnosis was not properly supported.  The August 2007 and 
December 2012 examiners both determined that the Veteran did 
not meet the criteria for a diagnosis of dementia.  
Moreover, the pertinent treatment records do not establish a 
diagnosis of dementia.  In sum, the preponderance of the 
evidence establishes that dementia has not been present 
during the pendency of the claim.

The Board acknowledges the Veteran's complaints of memory 
loss.  However, whether the memory loss is due to dementia 
or another disorder is a medical question that the Veteran 
is not competent to answer.  As explained above, the medical 
evidence shows that his memory loss is not due to dementia.

Accordingly, the Board must conclude that service connection 
is not warranted for dementia.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt 
but has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

IV.  Rating Claim

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2013).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during active service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2013).  

Arteriosclerotic heart disease warrants a 60 percent rating 
if there is more than one episode of acute congestive heart 
failure in the past year; or when there is a workload of 
greater than 3 METs but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A 100 percent rating is warranted for chronic 
congestive heart failure; when a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow, that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In August 2010, the RO issued a rating decision which 
granted an increased evaluation of 60 percent for effective 
August 21, 2006.  The Veteran timely appealed this decision 
seeking an increased initial evaluation.

In December 2012, a DBQ examination for heart disabilities 
was conducted.  The examination reports include a historical 
summary of the Veteran's heart disability, including two 
prior myocardial infarctions in 1975 and 1995, and a prior 
stroke.  Physical examination revealed normal heart sounds, 
a blood pressure of 136/68, and trace peripheral edema in 
both lower extremities.  An echocardiogram was conducted and 
revealed evidence of cardiac hypertrophy, and a left 
ventricular ejection fraction of 35 percent.  The 
examination report lists diagnoses of acute, subacute, or 
old myocardial infarction; artherosclerotic cardiovascular 
disease; coronary artery disease; and hypertensive heart 
disease.  

The DBQ examiner noted that the Veteran was unable to walk 
more than a few steps due to his other comorbid 
disabilities, and that METs exercise testing could not be 
performed.  The DBQ examiner then reported that the 
estimated METs level on the Veteran's most recent interview-
based METs test was 1-3 METs, which was consistent with 
activities such as eating, dressing, taking a shower, and 
slow walking (2 miles per hour) for one to two blocks.  The 
examination report indicates that this METs level limitation 
was due solely to the Veteran's heart conditions; and that 
the Veteran did not have other non-cardiac medical 
conditions limiting his METs level.  The report also notes 
that the Veteran would be unable to perform any type of 
physical labor solely due to his heart disability, and that 
he had extremely limited heart function.  The DBQ examiner 
stated, "[t]aken in isolation, the Veteran's cardiac disease 
would result in a METs of 3-5."  

Prior to this examination, the Veteran had not been provided 
a full cardiac work-up in response to his current claim for 
an increased evaluation.  A December 2006 VA general medical 
examination did not include a full cardiac work up.  In 
March 2007, a VA physician submitted a statement indicating 
that the Veteran had an estimated METs level of 5.0.  
However, as noted in the Board's June 2011 remand, the 
December 2006 VA examination report and March 2007 VA 
treatment statement are inadequate for current rating 
purposes.  

After a longitudinal review of the entire record, the Board 
concludes that the Veteran's arteriosclerotic heart disease 
meets the criteria for a 100 percent rating throughout the 
period of the claim.  The DBQ examiner in December 2012 
reported that the Veteran's heart exhibited an estimated 
METs level of 1 to 3.  In support of this finding, the DBQ 
examiner indicated that the METs level limitation was due 
solely to the Veteran's heart conditions; and that the 
Veteran did not have other non-cardiac medical conditions 
limiting the METs level.  This finding supports a 100 
percent rating under Diagnostic Code 7005.  

Although the DBQ examiner stated that the Veteran's cardiac 
disease, "[t]aken in isolation," would result in a METs of 
3-5, further explanation of this discrepancy is not 
required.  The low end of this range, 3 METs, meets the 
requirement for a 100 percent, and the examiner had 
previously stated that that the MET level limit due to the 
Veteran's heart conditions was estimated to be in the 1-3 
range.  Accordingly, a rating of 100 percent for the 
Veteran's service-connected arteriosclerotic heart disease 
is warranted throughout the period of the claim.

ORDER

Entitlement to service connection for dementia, including as 
secondary to service-connected disabilities, is denied.

Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed, is granted.

Entitlement to a 100 percent rating for arteriosclerotic 
heart disease throughout the period of the claim is granted, 
subject to the criteria applicable to the payment of 
monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


